DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  the claims disclose “receiving/receive at the a database table accessor.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: database table accessor is configured to perform in claim 11; database table accessor is configured so that selecting in claims 12, 13, and 14; database table accessor is configured so that obtaining in claim 15; database table accessor is configured so that obtaining and outputting in claim 16; database table accessor is further configured to determine in claims 17 and 18; and database table accessor is further configured to receive in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1, 11 and 20 disclose limitations “obtaining query size limit data by the database table accessor from the query data, the query size limit data being representative of a database query result size limit preference of the query for data; dividing the table by the database table accessor into a plurality of blocks based on the database query result size limit preference of the query for data wherein each of the plurality of blocks of the divided table comprises a set of rows of the table; generating a plurality of query splits each corresponding to one of the plurality of blocks of the divided table; and outputting the plurality of query splits to a plurality of associated mappers for execution each corresponding to one of the plurality of blocks of the divided table.” Regarding limitation “obtaining query size limit data by the database table accessor from the query data, the query size limit data being representative of a database query result size limit preference of the query for data,” the applicant’s original disclosure does not provide support for the query size limit data being representative of a database query result size limit preference of the query for data as the applicant’s specification [00111] and [00120] disclose “data representative of a data query result size limit is obtained from one or more of the query data or the table data size.”  As such, there is no disclosure of query size limit data only data query result size limit, and there is no disclosure of query result size limit preference of the query for data only that the query result size limit is either obtained from the query data or the table data size.  Regarding limitation “dividing the table by the database table accessor into a plurality of blocks based on the database query result size limit preference of the query for data wherein each of the plurality of blocks of the divided table comprises a set of rows of the table,” the applicant’ specification [00114] discloses that “the table into multiple chunks of a user-defined size but the last chunk, creates row ranges for each chunk, and uses the row ranges to split the query into multiple query splits,” and [00117] discloses “calculate the total size of the table and divide the table into multiple chunks of the given size.”  As such, while there is disclosure of row ranges being determined based upon the total number of blocks occupied by the table, the size of each block and the total number or rows in the table, there is no disclosure of the table being broken into blocks based on the database query result size limit preference of the query for data only that the table is broken into chunks by calculating the size of the table not based upon a query result size limit preference.  Regarding the limitation “generating a plurality of query splits each corresponding to one of the plurality of blocks of the divided table,” the applicant’s specification [0038] and [0056] disclose generating query splits against the table splits not blocks of the divided table. Regarding limitation “outputting the plurality of query splits to a plurality of associated mappers for execution each corresponding to one of the plurality of blocks of the divided table,” the applicant’s specification [0076] and [0089] disclose outputting for execution against the table not against the blocks of the divided table.  Therefore, independent claims 1, 11 and 20 are rejected for failing to comply with the written description, and dependent claims 2-10 and 12-19 are rejected for failing to cure the deficiencies of their respective independent claims.  Claims 10 and 19 disclose “receiving at the a database table accessor results from executing each of the plurality of query splits against the corresponding one of the plurality of blocks of the divided table using the corresponding associated mapper;” however, the original disclosure fails to provide support for “the plurality of query splits against the corresponding one of the plurality of blocks of the divided table.”  Therefore, claims 10 and 19 are rejected for failing to comply with the written description. Applicant is reminded to utilize language consistent with the original disclosure in order to avoid the addition of new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 20 disclose “a size-based splits generator” and it is unclear from the claim language whether this generator is an actual component/element of a system that is to be selected to perform a task or if it is a scheme/strategy/rule utilized to split a table.  Therefore, the claims are rejected as being indefinite for failing to clearly and distinctly define what a size-based splits generator entails.  
Claims 1, 11 and 20 disclose “query size limit data” and it is unclear from the claim language/specification what this query size limit data entails.  Therefore, the claims are rejected as being indefinite for failing to clearly and distinctly define what query size limit data entails.  
Claims 1, 11 and 20 disclose “database query result size limit preference of the query for data” and it is unclear from the claim language/specification what this preference entails.  Therefore, the claims are rejected as being indefinite for failing to clearly and distinctly define what database query result size limit preference of the query for data entails.  
Claims 1, 11 and 20 disclose “dividing the table by the database table accessor into a plurality of blocks based on the database query result size limit preference of the query for data” and it is unclear from the claim language/specification what this entails.  Therefore, the claims are rejected as being indefinite for failing to clearly and distinctly define what dividing the table by the database table accessor into a plurality of blocks based on the database query result size limit preference of the query for data entails.  
Claims 1 and 11 disclose “outputting the plurality of query splits to a plurality of associated mappers for execution each corresponding to one of the plurality of blocks of the divided table,” and it is unclear whether each corresponding is referring to the query splits or the mappers.  Therefore, the claims are rejected as being indefinite for failing to clearly and distinctly define which element is being referred to by the “each corresponding” limitation.
Dependent claims 2-10 and 12-19 are also rejected for failing to cure the deficiencies of their respective independent claims.
Claims 2 and 12 recite the limitation "selecting the splits generator" in lines 1-2 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claim limitation “data table accessor is configured to/so that” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s specification discloses a database table accessor in [0008] and [0048]; however, the specification does not indicate adequate structure to perform the claimed functions (e.g., such as an algorithm). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-13, 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-15 of U.S. Patent No. 10,387,421. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are broader than the independent claims of Patent No. 10,387,421 as indicated in the table below.
Instant Application Claims
Patent No. 10,387,421 Claims
Claim 1. A method for database split generation in database environment including a plurality of databases and a data warehouse layer providing querying of the plurality of databases and data summarization of the plurality of databases in a table, the method comprising: obtaining by a database table accessor executing on one or more microprocessors, from an associated client application, a query for data in the table of the data warehouse layer, the query comprising one or more of query data and/or user preference data, the query data being representative of a user query that selects all rows in the table and the user preference data being representative of a user preference for a size-based splits generator; obtaining, by the database table accessor from the data warehouse layer based on the query, table data representative of one or more properties of the table; obtaining size data by the database table accessor from the table data, the size data being representative of a total size of the table; obtaining query size limit data by the database table accessor from the query data, the query size limit data being representative of a database query result size limit preference of the query for data; dividing the table by the database table accessor into a plurality of blocks based on the database query result size limit preference of the query for data wherein each of the plurality of blocks of the divided table comprises a set of rows of the table; selecting a size-based splits generator in accordance with one or more of the query data indicating the user preference for the size-based splits generator and/or the table data indicating a size of the table as having predetermined selected size; generating a plurality of query splits each corresponding to one of the plurality of blocks of the divided table; and outputting the plurality of query splits to a plurality of associated mappers for execution each corresponding to one of the plurality of blocks of the divided table.

Claim 7. The method of claim 1, further comprising: determining row ranges of each of the plurality of blocks of the divided table.

Claim 9. The method of claim 1, further comprising: executing each of the plurality of query splits against the corresponding one of the plurality of block of the divided table using the corresponding associated mapper.
Claim 1. A method for database split generation in an associated massively parallel or distributed database environment including a plurality of databases and a data warehouse layer providing querying of the plurality of databases and data summarization of the plurality of databases in a table, the method comprising: obtaining by a database table accessor executing on one or more microprocessors, from an associated client application, a query for data in the table of the data warehouse layer, the query comprising one or more of query data and/or user preference data, the query data being representative of a user query that selects all rows in the table and the user preference data being representative of a user preference for a size-based splits generator; obtaining, by the database table accessor from the data warehouse layer based on the query, table data representative of one or more properties of the table; obtaining size data by the database table accessor from the table data, the size data being representative of a total size of the table; obtaining query size limit data by the database table accessor from the query data, the query size limit data being representative of a database query result size limit preference of the query for data; dividing the table by the database table accessor into blocks based on the database query result size limit preference of the query for data wherein each block of the divided table comprises a set of rows of the table; determining row ranges of each of the blocks of the divided table; selecting a size-based splits generator from among an enumeration of splitter kinds in accordance with one or more of the user preference data indicating the user preference for the size-based splits generator and/or the one or more properties of the table indicating a size of the table as having predetermined selected size; generating, by the selected size-based splits generator dividing the query for data into a plurality of query splits, a split query for each of the blocks of the divided table based on the row ranges of the blocks of the table; and outputting the split query to a plurality of associated mappers for execution by the plurality of associated mappers of each of the plurality of query splits against a corresponding row range of the blocks of the divided table.
2
2
3
4
4
3
5
5
6
6
8
7
Claim 11. A system for database split generation in a database environment including a plurality of databases and a data warehouse layer providing querying of the plurality of databases and data summarization of the plurality of databases in a table, the system comprising: one or more microprocessors; a database table accessor running on the one or more microprocessors, wherein the database table accessor is configured to perform steps comprising: obtaining, a query for data in the table of the data warehouse layer, the query comprising one or more of query data and/or user preference data, the query data being representative of a user query that selects all rows in the table and the user preference data being representative of a user preference for a size- based splits generator; obtaining, from the data warehouse layer based on the query, table data representative of one or more properties of the table; obtaining size data from the table data, the size data being representative of a total size of the table; obtaining query size limit data from the query data, the query size limit data being representative of a database query result size limit preference of the query for data; dividing the table into a plurality of blocks based on the database query result size limit preference of the query for data wherein each of the plurality of blocks of the divided table comprises a set of rows of the table; selecting a size-based splits generator in accordance with one or more of the query data indicating the user preference for the size-based splits generator and/or the table data indicating a size of the table as having predetermined selected size; generating a plurality of query splits each corresponding to one of the plurality of blocks of the divided table; and outputting the plurality of query splits to a plurality of associated mappers for execution each corresponding to one of the plurality of blocks of the divided table.

Claim 17. The system of claim 11, wherein the database table accessor is further configured to determine row ranges of each of the plurality of blocks of the divided table.
Claim 8. A system for database split generation in a massively parallel or distributed database environment including a plurality of databases and a data warehouse layer querying of the plurality of databases and data summarization of the plurality of databases in a table, the system comprising: one or more microprocessors; a database table accessor running on the one or more microprocessors, wherein the database table accessor operates to perform steps comprising: obtaining from an associated client application a query for data in the table of the data warehouse layer, the query comprising one or more of query data and/or user preference data, the query data being representative of a user query that selects all rows in the table and the user preference data being representative of a user preference for a size-based splits generator; obtaining, from the data warehouse layer, table data representative of one or more properties of the table; obtaining size data from the table data, the size data being representative of a total size of the table; obtaining query size limit data by the database table accessor from the query data, the query size limit data being representative of a database query result size limit preference of the query for data; dividing the table by the database table accessor into blocks based on the database query result size limit preference of the query for data wherein each block of the divided table comprises a set of rows of the table; determining row ranges of each of the blocks of the divided table; selecting a size-based splits generator from among an enumeration of splitter kinds in accordance with one or more of the user preference data indicating the user preference for the size-based splits generator and/or the one or more properties of the table data indicating a size of the table as having predetermined selected size; generating, by the selected size-based splits generator dividing the query for data into a plurality of query splits, a split query for each of the blocks of the divided table based on the row ranges of the blocks of the table; and outputting the split query to a plurality of associated mappers for execution by the plurality of associated mappers of each of the plurality of query splits against a corresponding row range of the blocks of the divided table.
12
10
13
11
15
12
16
13
18
14
Claim 20. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers of a database table accessor in a database environment including a plurality of databases and a data warehouse layer providing querying of the plurality of databases and data summarization of the plurality of databases in a table, cause the one or more computers of the database table accessor to perform steps comprising: obtaining, from an associated client application, a query for data in the table of the data warehouse layer, the query comprising one or more of query data and/or user preference data, the query data being representative of a user query that selects all rows in the table and the user preference data being representative of a user preference for a size-based splits generator; obtaining table data representative of one or more properties of the table from the data warehouse layer based on the query; obtaining size data from the table data, the size data being representative of a total size of the table; obtaining query size limit data by the database table accessor from the query data, the query size limit data being representative of a database query result size limit preference of the query for data; dividing the table by the database table accessor into blocks based on the database query result size limit preference of the query for data wherein each block of the divided table comprises a set of rows of the table; determining row ranges of each of the blocks of the divided table; selecting a size-based splits generator in accordance with one or more of the query data indicating the user preference for the size-based splits generator and/or the table data indicating a size of the table as having predetermined selected size; generating, by the selected size-based splits generator dividing the query for data into a plurality of query splits, a split query for each of the blocks of the divided table based on the row ranges of the blocks of the table; and outputting the plurality of query splits to a plurality of associated mappers for execution by the plurality of associated mappers of each of the plurality of query splits against a corresponding row range of the blocks of the divided table.
Claim 15. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers of a database table accessor in a massively parallel or distributed database environment including a plurality of databases and a data warehouse layer providing querying of the plurality of databases and data summarization of the plurality of databases in a table, cause the one or more computers of the database table accessor to perform a method comprising: obtaining, from an associated client application, a query for data in the table of the data warehouse layer, the query comprising one or more of query data and/or user preference data, the query data being representative of a user query that selects all rows in the table and the user preference data being representative of a user preference for a size-based splits generator; obtaining, from the data warehouse layer based on the query, table data representative of one or more properties of the table; obtaining size data from the table data, the size data being representative of a total size of the table; obtaining query size limit data by the database table accessor from the query data, the query size limit data being representative of a database query result size limit preference of the query for data; dividing the table by the database table accessor into blocks based on the database query result size limit preference of the query for data wherein each block of the divided table comprises a set of rows of the table; determining row ranges of each of the blocks of the divided table; selecting a size-based splits generator from among an enumeration of splitter kinds in accordance with one or more of the user preference data indicating the user preference for the size-based splits generator and/or the one or more properties of the table indicating a size of the table as having predetermined selected size; generating, by the selected size-based splits generator dividing the query for data into a plurality of query splits, a split query for each of the blocks of the divided table based on the row ranges of the blocks of the table; and outputting the split query to a plurality of associated mappers for execution by the plurality of associated mappers of plurality of query splits against a corresponding row range of the blocks of the divided table.


Claims 1-4, 6, 9-12, 14-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 9-13, 16, 18 and 19 of U.S. Patent No. 16/502,727. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants, as indicated in the table below, as the instant application discloses properties of a table and the co-pending application discloses metadata of the table.
Instant Application Claims
Application No. 16/502,727 Claims
Claim 1. A method for database split generation in database environment including a plurality of databases and a data warehouse layer providing querying of the plurality of databases and data summarization of the plurality of databases in a table, the method comprising: obtaining by a database table accessor executing on one or more microprocessors, from an associated client application, a query for data in the table of the data warehouse layer, the query comprising one or more of query data and/or user preference data, the query data being representative of a user query that selects all rows in the table and the user preference data being representative of a user preference for a size-based splits generator; obtaining, by the database table accessor from the data warehouse layer based on the query, table data representative of one or more properties of the table; obtaining size data by the database table accessor from the table data, the size data being representative of a total size of the table; obtaining query size limit data by the database table accessor from the query data, the query size limit data being representative of a database query result size limit preference of the query for data; dividing the table by the database table accessor into a plurality of blocks based on the database query result size limit preference of the query for data wherein each of the plurality of blocks of the divided table comprises a set of rows of the table; selecting a size-based splits generator in accordance with one or more of the query data indicating the user preference for the size-based splits generator and/or the table data indicating a size of the table as having predetermined selected size; generating a plurality of query splits each corresponding to one of the plurality of blocks of the divided table; and outputting the plurality of query splits to a plurality of associated mappers for execution each corresponding to one of the plurality of blocks of the divided table.

Claim 2. The method of claim 1, wherein selecting a size-based splits generator comprises selecting the splits generator from among an enumeration of splitter kinds in accordance with the user preference and the one or more properties of the table.
Claim 1. A method for database split generation in a database environment including a plurality of databases and a data warehouse layer providing data summarization and querying of the plurality of databases, the method comprising: obtaining, from an associated client application, a query for data in a table of the data warehouse layer, the query comprising query data and user preference data; obtaining metadata representative regarding the table containing the data; selecting a splits generator from among an enumeration of splitter kinds in response to the metadata and the user preference data; generating a plurality of query splits by the selected splits generator; and outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table.

Claim 20. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers of a database table accessor in a massively parallel or other distributed database environment including a plurality of databases and a data warehouse layer providing data summarization and querying of the plurality of databases, cause the one or more computers of the database table accessor to perform the steps comprising: obtaining, from an associated client application, a query for data in a table of the data warehouse layer, the query comprising query data and user preference data; obtaining metadata representative regarding the table containing the data; selecting a splits generator from among an enumeration of splitter kinds in response to the metadata and the user preference data; generating a plurality of query splits by the selected splits generator; and outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table.
3
10
4
9
6
2, 3
9
5
10
6
Claim 11. A system for database split generation in a database environment including a plurality of databases and a data warehouse layer providing querying of the plurality of databases and data summarization of the plurality of databases in a table, the system comprising: one or more microprocessors; a database table accessor running on the one or more microprocessors, wherein the database table accessor is configured to perform steps comprising: obtaining, a query for data in the table of the data warehouse layer, the query comprising one or more of query data and/or user preference data, the query data being representative of a user query that selects all rows in the table and the user preference data being representative of a user preference for a size- based splits generator; obtaining, from the data warehouse layer based on the query, table data representative of one or more properties of the table; obtaining size data from the table data, the size data being representative of a total size of the table; obtaining query size limit data from the query data, the query size limit data being representative of a database query result size limit preference of the query for data; dividing the table into a plurality of blocks based on the database query result size limit preference of the query for data wherein each of the plurality of blocks of the divided table comprises a set of rows of the table; selecting a size-based splits generator in accordance with one or more of the query data indicating the user preference for the size-based splits generator and/or the table data indicating a size of the table as having predetermined selected size; generating a plurality of query splits each corresponding to one of the plurality of blocks of the divided table; and outputting the plurality of query splits to a plurality of associated mappers for execution each corresponding to one of the plurality of blocks of the divided table.

Claim 12. The system of claim 11, wherein the database table accessor is configured so that selecting a size-based splits generator comprises selecting the splits generator from among an enumeration of splitter kinds in accordance with the user preference and the one or more Oracle Matter No.:41Attorney Docket No.: ORA150185-US-CNT-1ORACL-05561 US2ORACLE CONFIDENTIAL properties of the table.
Claim 11. A system for database split generation in a massively parallel or other distributed database environment including a plurality of databases and a data warehouse layer providing data summarization and querying of the plurality of databases, the system comprising: one or more microprocessors; a database table accessor running on the one or more microprocessors, wherein the database table accessor is configured to perform steps comprising: obtaining, from an associated client application, a query for data in a table of the data warehouse layer, the query comprising query data and user preference data; obtaining metadata representative regarding the table containing the data; selecting a splits generator from among an enumeration of splitter kinds in response to the metadata and the user preference data; generating a plurality of query splits by the selected splits generator; and outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table.
14
19
15
18
16
12, 13
19
16



Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balmin (NPL: A platform for eXtreme Analytics): a powerful analytics platform that can be used to create solutions for customer problems that have not been economically feasible to solve;
Castellanos (WO 2015/152868 A1): parallelizing structured query language (SQL) on distributed file systems; 
Chen (US 8,918,388): custom data warehouse built on top of MapReduce; 
Chen (US 2007/0043751): scalable storage scheme for native hierarchically structured data of relational tables; 
Grosse (US 2015/0379077): generating query execution plans optimized for parallel execution for programs having both core database relational functions and user-defined functions; 
Kim (US 2014/0012817): mechanisms for automatic generation of database statistical information within a multitenant database environment; 
Oreland (US 2010/0235606):  providing improved partitioning of a table of data to support adding a node to a data storage cluster; 
Shuma (US 2013/0275367): determining sequential access efficiency for relational database tables and automatically reorganizing the tables based on the determined efficiency; and 
Teletia (US 2014/0379691): a distributed system includes multiple compute nodes, each operating a database using parallel interaction with the multiple compute node to perform a map reduce operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166